DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-13-2021 has been entered.
1.  Previously the examiner had allowed Claims 2-7, 13-18 and 24-25 and canceled claims 1, 8-12 and 19-23.
2.  The RCE IDS has been reviewed and the examiner upholds his allowance.
3.  The RCE amendment is ENTERED.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The examiner had previously noted that the applicant had amended the claims into a form where the examiner believed them to be allowable over at least the prior art of record, either alone or in combination.  

The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  The allowed claims had put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability was found in the totality of the combined limitations which were not taught in the prior art teachings of record.    The IDS prior art references do not teach the detailed design either, such as:
A method of wireless communication operable at a subordinate entity, the method comprising: communicating with a scheduling entity utilizing a plurality of self-contained subframes comprising a first subframe and a second subframe, each of the self-contained subframes comprising an uplink (UL) portion and a downlink (DL) portion; receiving DL control information (DCI) from the scheduling entity in the DL portion of the first subframe; and transmitting, to the scheduling entity, a first UL [[data]]transmission comprising a burst structure including a plurality of reference signal bursts distributed in time using a plurality of symbols in the UL portion of the first subframe based on the DCI, the plurality of reference signal bursts being transmitted using precoding for each of the plurality of symbols in a later part of the UL portion of the first subframe, wherein the precoding for each of the plurality of symbols in the later part of the UL portion of the first subframe is distinct, and wherein the burst structure comprises a greater number of reference signal bursts than a nominal number of reference signal bursts transmitted in the second subframe.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414